Dykman, J.
This is an action against a ferry company for the recovery of the damages resulting to the plaintiff from an injury sustained by her while walking from the ferry-house to the boat upon which she was to embark for passage across the Hudson river, at Poughkeepsie. The injury was caused by an opening in the plank or bridge over which the plaintiff passed, into which she stepped. Her leg went through the opening, and her knee-joint was injured in a very serious manner. The trial of the cause resulted in a verdict for the plaintiff, which is fully sustained by the evidence and the law *786■applicable to the case. There was but one exception to the charge, and that presents no error. There is no merit in the appeal, and the judgment and or■der denying the motion for a new trial should' be affirmed.